Citation Nr: 1526977	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-33 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the right hip.

2.  Entitlement to service connection for arthritis of the left hip.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file reveals that the Veteran has submitted timely notices of disagreement with an October 2012 rating decision.  Specifically, a notice of disagreement with the issue of entitlement to a TDIU rating was received in February 2013.  A notice of disagreement with the issues of entitlement to service connection for right and left hip arthritis was received in August 2013.  However, the RO has not taken any action on the notices of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and no statement of the case has been issued, the Board must remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  After undertaking any necessary notice or development, review the issues of service connection for right and left hip arthritis, and for a TDIU rating.

2.  If the claim as to any issue remains denied, furnish the Veteran with an appropriate statement of the case.  The Veteran must be informed of his appeal rights and of the actions necessary to perfect an appeal on the issues, which should only be returned to the Board if the appeal is perfected by the submission of a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




